Title: To Alexander Hamilton from Josias Carvel Hall, 14 November 1799
From: Hall, Josias Carvel
To: Hamilton, Alexander


          
            Sir
            Havre-de-Grace Novr. 14th—99
          
          The Paymaster has returned & is employed in paying off the Troops. They will march tomorrow for Harpers Ferry. From the best Information I can obtain the Wood is cut down for many Miles round that Place by the Iron Works in the Neighborhood & they, for some time, have been obliged to repair to the Maryland Side of the Potowmac for a Supply. I am also informed that Colo Parker is obliged to raft his Timber down the River. If this Information is correct, & at this Time I have no Reason to doubt it, the Troops will not probably be able to cover themselves before the Spring at that Place. If Circumstances make that Place indispensible it must be submited to without hesitation. But if otherwise will it not be an unnecessary waste of the Health & Lives of Soldiery?
          I will precede the Troops, take a View of the Place, & meet them on their Route, & again trouble you with a Line if Genl Pinckney is not within my Reach.
          With great Consideration I am Sir Your most Obedt Servt.
          
            J Carvel Hall
          
        